Citation Nr: 0804406	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-04 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to September 20, 2001, 
for the grant of a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.

In December 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDINGS OF FACT

1.  Received on September 20, 2001 was the veteran's claim 
for TDIU and to reopen her claim for service connection for 
asthma.

2.  In April 2004, the RO granted individual unemployability 
and assigned the correct effective date of September 20, 
2001, the date of receipt of claim.


CONCLUSION OF LAW

The criteria for establishing an effective date prior to 
September 20, 2001 for the assignment of a TDIU rating have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400, 
4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies under circumstances 
where evidence demonstrates a factually ascertainable 
increase in disability during the 1-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that situation, the law provides that the effective date of 
the award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 
10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase) and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App at 
126.

Consequently, determining an appropriate effective date for 
an increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2) (2007).

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim. 38 
C.F.R. § 3.155(a).  When a claim has been filed which meets 
the requirements of 38 C.F.R. § 3.151, an informal request 
for increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

The veteran believes she was totally disabled due to her 
asthma prior to September 20, 2001.

The veteran's service-connected disabilities include urethral 
stenosis with urinary tract infection, evaluated as 10 
percent disabling; peritendinitis calcarea, left knee, 
evaluated as 0 percent disabling; and asthma evaluated as 60 
percent disabling.  The veteran was granted service 
connection for her asthma in September 20, 2001 and assigned 
a 30 percent disability evaluation.  Subsequently in an April 
2004 rating decision, the disability evaluation was increased 
to 60 percent effective September 20, 2001.  The veteran was 
granted TDIU based on the increase in the asthma disability 
effective September 20, 2001.

A TDIU rating may not be effective from a date earlier than 
the effective date of service connection of the service-
connected disability or disabilities which form the basis of 
the TDIU rating.  The Board notes that the veteran was not 
granted service connection for asthma until September 20, 
2001.  The veteran filed a claim for TDIU and to reopen her 
claim for service connection for asthma in September 2001.  
By a rating decision dated January 2004, the veteran was 
granted service connection for asthma and assigned a 30 
percent disability evaluation.  

Evidence received from the Social Security Administration 
(SSA) dated in July 1997 indicated that due to her 
disabilities, it was impossible for the veteran to return to 
work and she was granted Social Security disability benefits.  
It was noted that the veteran had severe chronic asthma and 
had not worked since she was hospitalized in October 1996.  

Treatment records from Princess Anne Family Practice dated 
February 1997 to October 2003 show continuous treatment for 
asthma with intermittent use of systemic steroids.

VA Medical Center letter dated October 2003 indicated 
treatment by the VA from November 2001 for asthma with near 
constant use of steroids as treatment.  Treatment report 
dated February 2003 showed use of glucocorticoids for asthma, 
prescribed three times a day.

At a February 2004 VA examination, it was noted that the 
veteran's asthma was steroid dependent most of the time.  The 
examiner noted that upon speaking more than two or three 
sentences, she had to stop and was seen to have labored 
breathing.  The examination showed both inspiratory and 
expiratory wheezes diffusely bilaterally with no use of 
accessory muscles.  The examiner noted that the veteran was 
unable to have a PFT test because she had persistent asthma 
and was steroid dependent with reported adrenal suppression.  
It was noted that the veteran went easily into bronchospasm 
or have shortness of breath even at rest and was reported to 
have required admission into intensive care on her last PFT 
testing.  The diagnosis was severe persistent asthma with 
steroid dependency.  The veteran was assigned an increased 
evaluation to 60 percent based on this examination.  The 60 
percent evaluation was granted effective September 20, 2001, 
the date of the veteran's claim.  A higher evaluation was not 
warranted as there was no evidence of constant use of 
steroids and there was no PFT testing done to show FEV-1/FVC.

At her December 2007 Travel Board hearing, the veteran 
testified that her effective date for TDIU should be 
effective to 1989.  She stated that was when Social Security 
found her unable to work and was almost completely bedridden.  
She contended that she had filed a claim for TDIU at that 
time but did not know what happened.  She stated she had 
submitted statements indicating she was totally disabled 
during this period. 

The veteran submitted two letters in support of her claim.  A 
statement received in September 2007 from Thomas Harrington, 
M.D., indicated the veteran was under his care and had a 
history of bronchial asthma.  Dr. Harrington noted the 
veteran was last seen for treatment in November 1996.  An 
unsigned statement on VA Medical Center letterhead received 
in October 2007 indicated that the veteran had a history of 
treatment for asthma and was disabled.  It also noted that 
the veteran was unable to have a "stress test" performed.

It appears that the veteran is asserting that various 
documents of record constitute informal claims, based upon 
which an earlier effective date would be warranted.  In this 
regard, applicable statutory and regulatory provisions 
require VA look to all communications from the veteran, which 
may be interpreted as applications or claims, either formal 
or informal, for benefits.  The VA is required to identify 
and act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2007); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  Specifically, 
the date of an outpatient or hospital examination or 
admission to a VA or hospital will be accepted as the date of 
receipt of an informal claim for increased benefits.  38 
C.F.R. § 3.157 (2004).  However, among other requirements are 
that the informal claim must identify the benefit sought, and 
a timely formal claim must follow the informal claim.  38 
C.F.R. § 3.155 (2004); Williams v. Gober, 10 Vet. App. 447 
(1997).

The veteran contends that medical records of her treatment 
for asthma to include SSA documents constitute informal 
claims for a TDIU.  The veteran was granted Social Security 
disability benefits due to her asthma prior to September 
2001.  At the time that assessment was made, the veteran was 
not service connected for asthma; as noted above, she was not 
awarded service connection for asthma until September 2001.  
In order for a hospitalization or examination reports to 
qualify as an informal claim under 38 C.F.R. § 3.157 (b), the 
veteran must have a service-connected disability.  Thus, the 
medical evidence of treatment for asthma and SSA records 
(even if it is conceded to be within VA's constructive 
possession) can not serve as informal claims since the 
veteran was not service-connected for asthma at those times.  

An effective date for the grant of the unemployability 
benefits cannot precede the effective date of the grant of 
service connection for the disabilities on which the grant of 
unemployability was based.  In this case the RO assigned an 
effective date of September 20, 2001, the date of receipt of 
claim for the grant of unemployability benefits.  The Board 
concurs.

Accordingly, a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability prior to September 20, 2001, is not warranted; 
and, the appeal must be denied.  The evidence is not 
equipoise as to warrant application of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102 (2007).

Duties to notify and to assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In the present case, the Board finds that the notice 
requirements have been satisfied as the RO sent the veteran a 
notice letter in September 2004.  The Board acknowledges that 
the veteran was not provided with the specific notice 
required by Dingess, supra until March 2006.  Nonetheless, 
the veteran appealed the effective date of the grant of a 
TDIU rating, was later provided with information concerning 
effective dates of awards, and made statements, through her 
representative indicating actual knowledge of what would be 
required for the assignment of an earlier effective date.

In September and October 2007, the veteran submitted a 
statement from Dr. Harrington, and an unsigned statement from 
the VA Medical Center.  The statements indicate that the 
veteran has been treated for some time for her asthma which 
is disabling.  The October 2007 received VA Medical Center 
statement also noted that the veteran was unable to have a 
"stress test" done.  Although the appellant did not waive 
initial consideration of this evidence by the RO, the Board 
finds no prejudice to the appellant in proceeding to the 
merits of this claim because the proffered documents are 
essentially the same as evidence previously of record and do 
not specifically indicate when the veteran became disabled 
and do not provide any pertinent evidence or information 
which would support her claim for an earlier effective date 
for TDIU.  Therefore, the Board finds a remand is unnecessary 
in this case.  See 38 C.F.R. § 19.37 (2007).

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
initial evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 
2002 & Supp. 2007).  Specifically, the RO secured and 
associated with the claims file all evidence pertinent to 
this claim, including private medical records, SSA records, 
VA treatment records, and VA examinations.


ORDER

An effective date earlier than September 20, 2001 for TDIU is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


